Feed J. Munder, J.
The defendant moves for an order pursuant to CPLR 3211 (subd. [a], par. 2) dismissing the complaint herein on the ground that the court has not jurisdiction of the subject matter of the cause of action because of the enactment of section 212-a of the Public Authorities Law, effective September 1, 1964, which confers exclusive jurisdiction over claims against the Bethpage Park Authority in the Court of Claims. The action was initiated in this court as the result of an accident which occurred June 1, 1960,-long prior to the adoption of section 212-a. The effect of granting this motion would completely deprive the plaintiff of any legal recourse to attempt to recover for his injuries, since it would now be too late to file a notice of intention to file a claim in the office of the Clerk of the Court of Claims, a prerequisite to the commencement of any action in that forum. To eliminate a pending action. altogether was surely not the intent of the Legislature. “ [A] change in procedure is inapplicable, unless in exceptional conditions, where the effect is to nullify by relation things already done in a pending proceeding”. (McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 55; Lawson Go. v. Browne, 180 Misc. 1000.) The motion is accordingly denied.